Citation Nr: 1020415	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and JSB



ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim of 
service connection for PTSD.  

In March 2010, a Board hearing was held at the RO.  A copy of 
the transcript from this hearing has been associated with the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims service connection for PTSD related to a 
personal assault.  In June 1991, the Veteran learned she was 
pregnant by her husband.  The Veteran claimed she was raped 
by another soldier in July or August 1991 while stationed in 
South Korea.  The Veteran did not report the incident.  In 
early July, she decided to separate from the military.  The 
Veteran claims the personal assault contributed to this 
decision to leave.  In August 1991 the Veteran was discharged 
from service due to her pregnancy.  

The Veteran claims being diagnosed as having clinical 
depression and possible manic-depression in 1993 at Brockton 
Hospital in Brockton, Massachusetts.  The Veteran also claims 
to have sought treatment for her condition from 1991 to 1993 
at civilian hospitals in Massachusetts, including Brockton, 
Bridgewater, and Plymouth.  The Veteran did not identify 
these sources of possibly relevant records prior to the Board 
hearing.

A narrative summary of treatment from the Biloxi Vet Center 
indicates the Veteran reported being personally assaulted in 
August 1991 while stationed in Korea.  The summary states the 
Veteran had no other history that she was predisposed to PTSD 
prior to her military service or that she was suffering from 
any symptoms of PTSD prior to her military service.  The 
summary noted that after the claimed personal assault, the 
Veteran developed depression, panic attacks, anxiety, 
withdrawal and was isolated.  PTSD was diagnosed, and it was 
related to her reported personal assault.  There were no 
psychiatric diagnoses or findings on this evaluation.  There 
is also no evidence the examiner reviewed the Veteran's 
military records or other medical records when making this 
assessment.  The RO attempted to obtain copies of the 
Veteran's actual treatment records from the facility; 
however, these records were not obtained prior to the rating 
decision.

Treatment records from the Biloxi VA Medical Center show the 
Veteran was seen by psychology services in January 2007.  The 
Veteran was noted to have a long history of bipolar disorder 
and alcohol and cocaine abuse.  The Veteran reported being 
diagnosed as having bipolar disorder when she was 23 but 
reported having symptoms as a teenager.  The Veteran reported 
being personally assaulted as a child.  When questioned about 
military service, the Veteran denied any trauma exposure 
during service.  Diagnosis was bipolar disorder and 
borderline personality disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 CFR 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c).  VA must make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, including those records from private medical care 
providers. 38 C.F.R. § 3.159(c)(2).  VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including those records from VA 
medical facilities or non-VA facilities providing examination 
or treatment at VA expense. 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
appellant, the RO should make reasonable 
efforts, as described in 38 C.F.R. 
§ 3.159(c)(1), to obtain all private 
medical records of treatment, including 
those from Brockton, Bridgewater, and 
Plymouth, Massachusetts.

2.  The RO should obtain current 
psychiatric records from the Vet Center 
and the VA Medical Center in Biloxi, 
Mississippi.  

3.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the Veteran's claim, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and her representative an 
appropriate opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until she is notified by the RO.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


